Title: From Thomas Jefferson to Gideon Granger, 8 May 1803
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir 
                     
            Washington May. 8. 1803.
          
          I promised to inform you of the result of the Virginia elections. one only has issued differently from what I expected; that is the Eastern shore district. the 2. Eastern shore counties were almost in the entire mass a body of tories during the revolutionary war, among whom we were obliged to station a regiment or two to keep them in order. they have never lost that spirit. they have now given 735. federal votes & 55 republican. there being some division in the Western shore counties of the residue of the district, the federal candidate has carried it by a majority of about 150. out of about 1920. votes given in the whole district say 1000. against 900. Brent’s case you know. Sprigg lost it against Stephenson, a Fed, by a majority not yet known , but it is . he had been living in the state but one year, unfortunately had attached interest enough to him to be able to prevent Lawrence Washington (nephew of the General and) a good republican, who could otherwise have been elected with certainty. Holmes, where the Feds counted to carry their man, got 1000. against 473. Jackson, where they had been very sure also carried his by about 200. we have therefore 3. black sheep in our flock of 22.—Monroe’s appointment was known at Paris Feb. 24. he may be expected to have arrived there the middle of Apr. in the Journal des defenseurs (the special paper of Buonaparte, edited by his secretary) is a pretty long tirade against those, whom they call Anglomen, in the US. for endeavoring to irritate our citizens against France by pretending that the act of the Intendant of N. Orleans was dictated by France; and quoting with approbation the republican papers which proved that the body of our nation had seen through the wicked design ‘de ces feuilles excitratices,’ (these inflamatory papers.) the ground of war between England & France is much deeper & more irremoveable than the public are aware. I consider it as next to impossible that they should compromise the real differences. Accept my affectionate & respectful salutations.
          
            Th: Jefferson
          
         